DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, drawn to a footwear item in the reply filed on 4 March 2022 is acknowledged.  The traversal is on the ground(s) that (see bottom of Page 5 of the reply) “amended claim 10 does not require molding of the rubber sole, the argument related to use of a materially different process for making the claimed product is no longer applicable.  As such, there is no basis for concluding that Groups I and II are directed to distinct inventions”.  This is not found persuasive because the amended groups, even though claim 10 does not require molding, remain distinct insofar as the claimed product can still be made using a materially different process, for example by the steps of:
Attaching a first sub-layer of aerogel thermal retention material to a rubber sole wherein the first sub-layer of aerogel thermal retention material is configured to contact a sole of a foot of a wearer
Attaching a second sub-layer of aerogel thermal retention material to an upper portion made from rubber, wherein the second sub-layer of aerogel thermal retention material is configured to surround the toes of the wearer, forming a combined upper portion
Attaching the combined upper portion to the rubber sole
Joining the first sub-layer of aerogel thermal retention material to the second sub-layer of aerogel thermal retention material at an interface between the first and second sub-layers with a third sub-layer of aerogel thermal retention material, wherein the combined sub-layers form a unitary layer of aerogel thermal retention material configured to contact a sole of a foot of a wearer while also surrounding the toes of the wearer.


Accordingly, Claims 10-19 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (i.e. Group II, a method of manufacturing a footwear item), there being no allowable generic or linking claim.   Although Applicant timely traversed the restriction (election) requirement in the reply filed on 4 March 2022, the requirement is still deemed proper (see above) and is therefore made FINAL.

Response to Amendment
Applicant’s amendment of 4 March 2022 is acknowledged.  Claims 10 and 17-18 are amended.
New claim 19 is presented.  Claims 1-19 are pending.  Claims 10-19 are withdrawn; see section 2 of this correspondence.
Accordingly, the present action treats claims 1-9 on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A-A in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] in view of [Rackiewicz, US 2011/0078924].

Regarding claim 1:
Magyar teaches (Fig. 8)
A footwear item (“footwear article 701”; col. 10 line 23) comprising: 
a sole (see annotated Fig. 8 – a below);
an upper portion (see annotated Fig. 8 – a below) attached (insofar as they are part of the same footwear item, they are attached) to the sole; 
wherein the sole includes a layer (the combined elements 503 and 503’, i.e. “insulation construct 503”; col. 10 line 25 and “additional insulation construct 503’”; col. 10 line 27) of aerogel thermal retention material (insofar as Magyar teaches “Suitable low bulk insulations for use in the present invention may include…aerogel containing materials” (col. 8 lines 45-46), Magyar teaches 503 and 503’ comprise aerogel thermal retention material) for an interior section (see annotated Fig. 8 – a below) of the footwear item, the layer of aerogel thermal retention material covering an interior portion (see annotated Fig. 8 – a) of the sole along with a front part (see annotated Fig. 8 -a) of the footwear item such that the layer of aerogel thermal retention material contacts a sole of a foot of a wearer while also surrounding the toes of the wearer (insofar as Fig. 8 depicts a “foot manikin”; col. 10 lines 21-22; wherein the layer contacts a sole of the foot manikin while also surrounding the toe region of the manikin, Magyar teaches the limitation; see also “insulation constructs substantially cover at least a region of the shoe corresponding to the toe top region…bottom insulation construct in…the footbed”; col. 10 lines 46-50).

    PNG
    media_image1.png
    672
    987
    media_image1.png
    Greyscale


Thus, Magyar teaches all the claimed limitations, except Magyar as embodied in Fig. 8 does not expressly teach.
The sole is a rubber sole
The upper portion made from rubber

Magyar does teach “the invention could be achieved in other shoe construction techniques including…vulcanized soles” (col. 20, lines 50-54), thus Magyar at least suggests rubber soles and modification of the footwear.  

However, Rackiewicz teaches (paragraph 25; Figs. 1-6) “Boot 10 includes an upper 12 connected to a sole 14. In the depicted embodiment the sole 14 is constructed of a rubber material. The upper 12 is 12 is primarily constructed of vulcanized rubber material over a neoprene (polychloroprene) material. The boot 10 includes a waterproof construction. In the depicted embodiment the vulcanized rubber material is molded over the neoprene material.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear item of Magyar such that its sole is a rubber sole and its upper portion is made of rubber (i.e. vulcanized rubber material and neoprene rubber material), as in Rackiewicz, in order to form a waterproof article of footwear, as taught by Rackiewicz (paragraph 25).

Regarding claim 3:
Magyar in view of Rackiewicz teaches the footwear item of claim 1, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein a front part of the rubber sole includes a toe cap that extends up and over the front part of the footwear item so as to protect the toes of the wearer.
However, Magyar as embodied in Fig. 10 teaches a front part of a sole includes a toe cap (“toe puff 980”; col. 10 line 62) that extends up and over the front part of the footwear item (see Fig. 10) so as to protect the toes of the wearer (wherein it is known in the art that a toe puff is capable of protecting the toes of a wearer; see extrinsic reference [Chou, US 2004/0102115]; paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the front part of the rubber sole of the modified footwear item to include the toe cap extending up and over the front part of the footwear item so as to protect the toes of the wearer of Magyar Fig. 10 in order to yield the predictable result of affording front toe protection to the wearer.

Regarding claim 4:
Magyar in view of Rackiewicz teaches the footwear item of claim 1, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein a rear part of the rubber sole includes a heel counter that extends upward along a rear section of the footwear item so as to protect the heel of the wearer.
However, Magyar as embodied in Fig. 10 teaches a rear part of a sole includes a heel counter (“heel counter 960”; col. 10 lines 61-62) that extends upward along a rear section of the footwear item so as to protect the heel of the wearer (wherein it is known in the art that a heel counter is capable of protecting a heel of a wearers; see extrinsic reference [Riggs, US 4,235,028], col. 2 lines 19-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rear part of the rubber sole of the modified footwear item to include the heel counter that extends upward along a rear section of the footwear item so as to protect the heel of the wearer of Magyar Fig. 10 in order to yield the predictable result of affording heel protection to the wearer.


Regarding claim 5:
Magyar in view of Rackiewicz teaches the footwear item of claim 1, as set forth above.  The modified article further meets the limitation wherein the upper portion is made from vulcanized rubber and neoprene rubber.
(It meets the limitation insofar as the modification taught by Rackiewicz (see addressing of claim 1 above) comprises vulcanized rubber material and neoprene rubber material.)

Regarding claim 9:
Magyar in view of Rackiewicz teaches the footwear item of claim 1.
Magyar in view of Rackiewicz further teach wherein a thickness of the layer of aerogel thermal retention material is from 0.1 millimeters to 20 millimeters.
(The limitation is taught by Magyar insofar as Magyar teaches “In terms of ranges low bulk insulation has a thickness of 0.2 to 5 mm”; col. 5 lines 23-25; see also “thickness of 2.0 mm” in relation to Examples 1-3 and 5 of Magyar (col. 16 line 52), wherein the disclosed range of Magyar (i.e. 0.2 to 5 mm) is entirely within the claimed range of present claim 9 (i.e. 0.1 to 20 mm).)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] and [Rackiewicz, US 2011/0078924] as applied to claim 1 and further in view of [Yoshida, US 4,249,319].
Magyar in view of Rackiewicz teach the footwear item of claim 1, as set forth above.
Magyar does not expressly teach wherein the rubber sole has a removable footbed which is disposed on top of the layer of aerogel thermal retention material.
However, Yoshida teaches (Fig. 1) a removable footbed (“heat insulating insert”; col. 1 line 66) intended to be disposed on top of a foot-contacting surface of a shoe (“can be easily placed in any conventional footwear”; col. 1 line 30).
The removable footbed of Yoshida comprises “exothermic agent” (col. 1 line 32) and thus “can positively heat the human foot placed in a footwear with a sufficient heat insulating capability to keep the foot warm during cold weather seasons” (col. 1 lines 25-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified 
In adopting the modification taught by Yoshida, one would arrive at the claimed limitations insofar as the modified footbed is disposed on top of the layer of aerogel thermal retention material of the modified footwear.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] and [Rackiewicz, US 2011/0078924] as applied to claim 1 and further in view of [Phillips, US 4,845,862].
Magyar in view of Phillips teach the footwear item of claim 1, as set forth above.
Magyar does not expressly teach:
the upper portion includes an attached layer lining the interior of the footwear item of claim 6
the upper portion includes a layer of thermal insulation between the attached layer and the upper portion of claim 7
the attached layer is made from nylon of claim 8
However, Phillips teaches a footwear item (“cold weather footwear…10”; Fig. 1; col. 4 lines 24-25) wherein an upper portion includes an attached layer (“inner liner 22”; col. 4 line 39) lining the interior of the footwear item, the upper portion includes a layer of thermal insulation (“intermediate insulation layer 24”; col. 4 line 39-40) between the attached layer and the upper portion (the outer shell of Phillips is given numeral 50 (col. 6 line 34); and layer of thermal insulation 24 is between attached layer 22 and outer shell 50, as is depicted in Fig. 7a), wherein the attached layer is made from nylon (claim 34: “wherein said inner liner is formed of a nylon material”; see also “inner layer is preferably a loosely-knit nylon or polyester tricot mesh fabric” (col. 4; lines 40-42).
22 provides abrasion protection for the foam insulation without inhibiting the transport of moisture vapor from the wearer's foot” (col. 5 lines 33-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear item of the modified Magyar to comprise the upper portion includes an attached layer lining the interior of the footwear item, the upper portion includes a layer of thermal insulation between the attached layer and the upper portion , and the attached layer is made from nylon of Phillips in order to afford good thermal insulation to the upper region of the footwear while also protecting the layer of thermal insulation from abrasive damage without inhibiting the transport of moisture vapor from the wearer’s foot, as taught by Phillips, thus arriving at all the claimed limitations of instant claims 6-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Hubner, US 2009/0277041] teaches a thermally insulating upper sole comprising a toe cap portion, a heel portion, and a sole portion, wherein the upper sole is configured to conform to the foot of a wearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732